Citation Nr: 1626828	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  13-20 245 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in N. Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from March 1978 to May 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has appealed the RO's July 2011 denial of a TDIU rating.  Her service-connected disabilities are currently rated as mitral valve prolapse, status post heart valve replacement, 60 percent; residuals of right hip stress fracture, 10 percent; atrial fibrillation/flutter associated with mitral valve prolapse, 10 percent; and right thigh lipoma, noncompensable.  Her combined service-connected rating is 60 percent from December 10, 2010 and 70 percent from March 17, 2015.  

In her May 9, 2011 VA Form 21-8940, she indicated that she has 3 years of college education and went to CNA school as well.  She attributed her claimed unemployability to her legs and her heart, and indicated that she was undergoing ongoing medical care at Little Rock and N. Little Rock VA facilities.  She indicated that she last worked full time over 10 years beforehand, that she had not worked anywhere in the last 5 years, and that she had not tried to obtain employment since she became unable to work.  

Social Security Administration records are contained in the claims folder, and they show that she was awarded Social Security Administration disability insurance benefits based on severe degenerative disc disease, degenerative joint disease, and hallux valgus deformity impairments.  

During the course of the ongoing claim for a TDIU, the Veteran filed a claim for an increased rating for her service-connected right hip stress fracture residuals.  The RO has not adjudicated that claim.  Instead, the RO advised the Veteran in February 2014 that because the issue of TDIU is currently on appeal, it could not address her claim for an increased rating for her service-connected right hip disability.  However, the Board finds that her claim for an increased rating for residuals of right hip stress fracture must be developed and adjudicated prior to any final Board decision on her claim for TDIU, to provide her due process of law.  It is inextricably intertwined, at this point, with the matter of entitlement to TDIU.  

Additionally, the Board finds that a VA examination as indicated below is desirable to help adjudicate the claim for TDIU.  This action is being ordered pursuant to 38 C.F.R. § 3.159 (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Adequately develop the Veteran's claim for an increased rating for her service-connected residuals of right hip stress fracture, including by obtaining any additional available current treatment records concerning it.  Also obtain any other medical records pertinent to her claim for TDIU.  After developing the claim for an increased rating for right hip disability, adjudicate that claim and provide the Veteran with notice of the decision and her appeal rights.  Take any other action necessary concerning this claim promptly.  

2.  After obtaining all medical records sought above,  and following any VA examination which might be ordered by the RO to assess the Veteran's claim for an increased rating for residuals of a right hip stress fracture, obtain a VA medical opinion regarding whether and the extent to which the Veteran's service-connected disabilities have affected her ability to work by assessing her occupational impairment, if any, from them.  The claims folder and copies of all pertinent records should be made available to the examiner for review, and the examiner's attention should be directed to this remand.  The examiner is to be asked to comment as to the functional impairment or limitations imposed by each of the Veteran's service-connected disabilities (mitral valve prolapse, status post heart valve replacement; residuals of right hip stress fracture; atrial fibrillation/flutter associated with mitral valve prolapse; and right thigh lipoma).

In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, readjudicate the Veteran's pending claim for TDIU in light of any additional evidence added to the record.  If entitlement to TDIU remains denied, the Veteran should be furnished a supplemental statement of the case on it and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




